IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS

                                                          NO. PD-1801-10



                               EX PARTE MIGUEL MARTINEZ, Appellant



                                  ON DISCRETIONARY REVIEW
                              FROM THE EIGHTH COURT OF APPEALS
                                       EL PASO COUNTY


        Per curiam. Cochran, J., filed a concurring opinion in which Price, J., joined.

        The appellant filed an Article 11.0721 application for habeas corpus relief. The trial court

signed an order denying the application on June 11, 2010, but the order was not filed with the

clerk until July 19, 2010. The appellant filed a notice of appeal on August 18, 2010. In an

unpublished opinion, the Court of Appeals dismissed the appeal for want of jurisdiction because

the notice of appeal was untimely filed.2



        1
            T EX . C O D E C RIM . P ROC . art. 11.072.

        2
           Ex parte Martinez, No. 08-10-00258-CR, 2010 W L 3904496 (Tex. App.–El Paso Oct. 6, 2010) (mem.
op., not designated for publication).
        Rule of Appellate Procedure 26.2(a)(1) requires that a defendant file notice of appeal

within 30 days after the trial court “enters an appealable order.” For the purposes of the appellate

timetable, a trial court “enters” an order when it signs the order.3 The appellant’s notice of appeal

was filed more than 30 days after the trial court entered its order, and is thus untimely.

        We affirm the Court of Appeals. The appellant’s appeal is dismissed without prejudice to

his ability to file future 11.072 writ applications in this matter.



Delivered: June 29, 2011

DO NOT PUBLISH




        3
            State v. Rosenbaum, 818 S.W .2d 398, 401-02 (Tex. Cr. App. 1991).